DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-17 and 19-21 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter:[claim 19]
Claim(s) 19 is/are directed to a “computer-readable medium”.  However, the claim is not limited to nontransitory embodiments, and the specification does not provide a definition limiting the meaning of this term to only nontransitory embodiments (see [0067]-[0068]).  The claim(s) therefore can be reasonably interpreted as encompassing transitory signal embodiments, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the specification includes written 
	
			
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2020/0045214 A1).[claim 1]
Regarding claim 1, Zhou discloses a photosensitive chip (Figures 3-5, 11 and 12, Item 10), comprising an image sensing portion (Figures 3-5, 11 and 12, Item 12) and ambient light sensing portions (Figures 3-5, 11 and 12, Item 11), wherein the image sensing portion and the ambient light sensing portions are spliced to form a preset pattern, and the preset pattern is of a quadrangular structure (Figures 3-5, 11 and 12).[claim 2]
Regarding claim 2, Zhou discloses the photosensitive chip according to claim 1, wherein each of four corners of the preset pattern is provided with one of the ambient light sensing portions (Figures 3-[claim 3]
Regarding claim 3, Zhou discloses the photosensitive chip according to claim 2, wherein each of the ambient light sensing portions is constructed as a quadrangular structure (Figure 5).[claim 4]
Regarding claim 4, Zhou discloses the photosensitive chip according to claim 3, wherein the image sensing portion has a first width respectively at a first edge and a second edge of the preset pattern, and has a second width respectively at a third edge and a fourth edge of the preset pattern, the first edge and the second edge are opposite to each other, and the third edge and the fourth edge are opposite to each other (Figure 5; note that such edges/widths are inherent in a rectangular structure as described by Zhou).[claim 14]
Regarding claim 14, see the rejection of claim 1 above.  Further note that Zhou discloses a photographing method, applied to a mobile terminal according, wherein the photographing method comprises: monitoring whether an image capturing instruction is received (Paragraphs 0027-0028); and obtaining photosensitive data of the image sensing portion to obtain a captured image when the image capturing instruction is received (Paragraphs 0028-0029) and implements the claimed method using processor/memory/program as claimed (e.g. Paragraphs 0070-0071).[claim 19]
Regarding claim 19, see the rejection of claim 14 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0045214 A1) in view of Official Notice.[claims 5 and 6]
Regarding claims 5 and 6, Zhou discloses a rectangular structure, but does not explicitly disclose that it has ratios of 4:3 as claimed.
However, Official Notice is taken that it is well known in the art to form image sensors having a 4:3 aspect ratio.  Such an aspect ratio is one of a number of common aspect ratios which are typically used in image capture systems.  Therefore, it would have been obvious to set distances and widths to have a 4:3 ratio as claimed so that images may be captured in a common 4:3 aspect ratio by the imaging system of Zhou.[claim 7]
Regarding claim 7, see the rejection of claim 1 above and note that Zhou further discloses a housing provided with a light-transmitting hole used to transmit incident light to form a light projection area andPage 3 of 8Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10052US01 the photosensitive chip is disposed in the light projection area, and is configured to receive the incident light and perform corresponding photosensitive processing (Figures 1-3; Paragraphs 0025-0034; note light sensing hole through which the image sensors captures in image is illustrated and a processor is provided to process the captured image).[claim 8]

However, Official Notice is further taken that it is well known in the art to center the photosensitive chip with a light projection area in an imaging system so that a high quality image may be taken.  Therefore, it would have been obvious to center the photosensitive chip of Zhou as claimed so that high quality images may be taken[claim 9]
Regarding claim 9, see the rejection of claim 4 above.  Further note that edges are provided in a parallel manner as claimed (Figure 5).[claims 20 and 21]
Regarding claims 20 and 21, see the rejection of claims 2 and 3 above.[claim 10]
Regarding claim 10, Zhou discloses a photographing method, applied to the mobile terminal according to claim 7, wherein the photographing method comprises: monitoring whether an image capturing instruction is received (Paragraphs 0027-0028); and obtaining photosensitive data of the image sensing portion to obtain a captured image when the image capturing instruction is received (Paragraphs 0028-0029).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0045214 A1) in view of Official Notice in view of Haji-Khamneh et al. (US 2014/0320715 A1).[claim 11]
Regarding claim 11, Zhou in view of Official Notice does not disclose wherein the obtaining the photosensitive data of the image sensing portion to obtain the captured image when the image capturing instruction is received comprises: determining an imaging state when capturing a current 
However, Haji-Khamneh discloses an imaging system which determines an orientation relationship between the imaging state and a sensing area of an image sensor and captures an image to provide for imaging in a horizontal imaging state or a vertical imaging state (e.g. Figures 7-9, 12, 14-16).  The imaging method of Haji-Khamneh allows for capturing images/videos in a desired orientation no matter how the user holds the camera (e.g. Figure 0023).  Therefore, it would have been obvious to use the imaging method of Haji-Khamneh so that a user may hold the camera in a comfortable manner while capturing images/videos in a desired orientation.[claims 12 and 13]
Regarding claims 12 and 13, see the rejection of claim 11 above and note that in the combined system a preset rectangle would be used depending on the set orientation as claimed and as taught by Haji-Khamneh (e.g. Figures 3-6).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0045214 A1) in view of Haji-Khamneh et al. (US 2014/0320715 A1).[claims 15-17]
Regarding claims 15-17, see the rejection of claim 14 above.  Additionally, see the rejections of lcaims 11-13 above and note that the same teachings of Haji-Khamneh would apply to the mobile 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698